Title: John Adams to the John Jay, 4 Jan. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir—
            
            

              Grosvenor Square

              Jany. 4. 1786—
            
          

          A day or two after the receipt of your Letter of Novr. 1st. & that of
            President Lee, which came with it I wrote to the archbishop of Canterbury, by Colo. Smith, for an Hour when I might have the Honor to pay my
            Respects to his Grace—and was answerd very politely that he would be glad to have the
            Honour of seeing me, next day, between Eleven & twelve, accordingly I went
            Yesterday & was very agreably recieved, by a venerable and candid Prelate, with
            whom I had before only exchanged Visits of Ceremony—
          I told his Grace that at the desire of two very respectable
            Characters in America, the late President of Congress and the present secretary of State
            for the Department of foreign affairs—I had the honor to be the Bearer to his Grace of a
            Letter from a Convention of Deligates from the Episcopal Churches in most of the
            southern States—which had been transmitted to me open, that I might be acquainted with
            its Contents—That in this Business however I acted in no official Character, having no
            Instructions from Congress nor indeed from the Convention, but I thought it most
            respectful to them, as well as to His Grace to present the Letter in Person—The
            Archbishop answered, that all that he could say at present, was that he was himself very
            well disposed to give the satisfaction desired, for he was by no means one of those, who
            wished that contentions should be Kept up between the two Countries, or between one
            Party & another in america but on the Contrary was desirous of doing every thing
            in his power to promote Harmony & good Humour— — —
          I then said that if his Grace would take the trouble of reading two
            Letters, from Mr. Lee and Mr.
            Jay he would perceive the motives of those Gentlemen in sending the Letter to my Care, I
            gave him the Letters which he read attentively & returned, and added that it was
            a great satisfaction to him to see, that Gentlemen of Character and Reputation,
            interested themselves in it, for that the Episcopalians in the United States, could not
            have the full & compleat Enjoyment of their religious Liberties, without it and
            he subjoined that it was also a great satisfaction to him, to have received this visit
            from me, upon this occasion and he would take the Liberty to ask me, if it were not an
            improper Question, whether the interposition of the English Bishops would not give
            uneasiness & dissatisfaction in America
          I replyed that my answer could be only that of a private citizen,
            and in that capacity I had no scruple to Jay that the people of the United States in
            general were for a liberal and generous toleration—I might indeed employ a stronger word
            and call it a right & the first right of Mankind to worship God, according to
            their Consciences & therefore that I could not see any reasonable Ground for
            Satisfaction and that I hoped & believed that there would be none of any
            consequence
          His Grace was then pleased to say that religion in all Countries
            especially a Young one, ought to be attended to as it was the foundation of
            Government—He hoped the Characters which should be recommended would be good ones—I
            replied that there were in the Churches in America able men of Character altogether
            irreproachable and that such & such only—I presumed would be recommended—I then
            rose to take my leave, and His Grace then asked me, if he might be at liberty to mention
            that I had made him this Visit on this occasion I answered, Certainly if his Grace
            should judge it proper.
          Thus Sir I have fulfilled my Commission and remain as usual—Your
            Sincere friend & most / obedient Servant—

          
            
              John Adams.
            
          
        